 1

 2

 3
                             IN THE UNITED STATES DISTRICT COURT
4                              WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 5

6       CARTER JESNESS, a single man,
                                                            No. 2:18-cv-1225-RSM
 7             Plaintiff,
8              v.                                           ORDER GRANTING PLAINTIFF’S
                                                            MOTION TO STRIKE TRIAL DATE
9
        GREGORY LYLE BRIDGES,
10
               Defendants.
11

12          THIS MATTER having come before the Court on Plaintiff’s Motion to Strike Trial Date,

13   Dkt. #55, and the Court having reviewed the pleadings and records herein, and having been fully
14   informed and finding good cause, the Court hereby ORDERS:
15
        1) Plaintiff’s Motion, Dkt. #55, is GRANTED. The trial date of May 26, 2021 is STRICKEN.
16
            This case will be resolved by the filing of a motion for summary judgment as to damages.
17
        2) This motion is to be filed by Plaintiff immediately, but in any event no later than May 27,
18
            2021, and noted for consideration four Fridays after it is filed, consistent with Local Civil
19

20          Rule 7(d). A response from Defendant is due the Monday before the noting date. Any

21          reply brief is due on the noting date.

22
            DATED this 19th day of May, 2021.
23

24

25
                                                     A
                                                     RICARDO S. MARTINEZ
26                                                   CHIEF UNITED STATES DISTRICT JUDGE


     ORDER GRANTING MOTION TO STRIKE TRIAL DATE
      -1
